Citation Nr: 0508738	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-11 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The RO reported that the United States Department of the Army 
has certified that the veteran's only recognized military 
service in the Armed Forces of the United States was for the 
periods of November 1, 1941 to June 27, 1942 and from 
August 27, 1945 to September 18, 1945.  The veteran died in 
February 1992.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in February 2002.  The death certificate 
lists the veteran's immediate cause of death as 
cardiorespiratory arrest and the underlying cause of death as 
pneumonia. 

3.  At that time of his death, service connection was in 
effect for residuals of gunshot wound to the abdomen.  

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
service-connected disability or his period of active duty 
service.

5.  There is no demonstration of qualifying military service 
for non-service-connected pension benefits.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312, 3.156, 
3.159 (West 2004).

2.  The veteran does not have basic eligibility for purposes 
of VA connected death pension benefits. 38 U.S.C.A. §§ 107, 
1521 (West 2002); 38 C.F.R.  §§ 3.1, 3.6, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant has been provided with a copy of the appealed 
September 2002 rating decision, a June 2004 statement of the 
case (SOC), and a supplemental statement of the case (SSOC) 
dated in November 2004 that discussed the pertinent evidence, 
and the laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the appellant to prevail on her claims.  

In addition, in April 2002 and April 2004 letters, the RO 
notified the appellant of the evidence needed to substantiate 
her claims and offered to assist her in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The appellant was also informed of what she could 
do to help with her claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letters dated in April 2002 
and April 2004, complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, the RO 
issued a rating decision in September 2002.  In April 2002 
and April 2004 letters, the RO provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate her claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claims.  Given the foregoing, the Board concludes that VA 
has satisfied the notice and assistance provisions as found 
in the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  

Laws/Regulations

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R.     § 3.312(a).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R.         § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

1. Cause of Death
The veteran died in February 2002.  The death certificate 
lists the veteran's immediate cause of death as 
cardiorespiratory arrest and the underlying cause of death as 
pneumonia.  At that time of his death, service connection was 
in effect for residuals of gunshot wound to the abdomen.  As 
an initial matter, the Board notes that service connection 
was not in effect for cardiorespiratory arrest or pneumonia.  
Moreover, the Board notes that the medical evidence of record 
is silent as to complaints of or treatment for 
cardiorespiratory arrest or pneumonia.   Finally, post-
service medical records to do provide that the veteran's 
cause of death had a nexus to service or to his service 
connected disability.

The appellant has submitted private treatment records from 
Tarlac Provincial Hospital from the veteran's date of 
admission on January 30, 1992 to his date of discharge, due 
to death, on January 31, 1992.  These records reveal that the 
veteran was diagnosed and treated for pneumonia; however, 
they do not indicate that his cause of death was related to 
his service-connected residuals of gunshot wound to the 
abdomen. 

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death as listed on the death certificate as 
cardiorespiratory arrest and the underlying cause of death as 
pneumonia.  The appellant has not presented any medical 
evidence that the veteran's service-connected gunshot wound 
to the abdomen was a proximate or contributory cause to the 
veteran's cause of death.  The Board finds that no competent 
medical evidence has been submitted which establishes a 
relationship between the cause of the veteran's death and his 
service-connected residuals of gunshot wound to the abdomen.  
The appellant's personal opinions, offered without the 
benefit of medical training or expertise, is not competent 
evidence required to determine an etiologic relationship 
between the cause of the veteran's death and service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

In conclusion, the Board finds that the evidence for and 
against the appellant's claim is not so evenly balanced as to 
require resolution of doubt in her favor.  38 U.S.C.A. § 
5107(b).  There is simply no competent evidence linking the 
cause of the veteran's death to any service-connected 
disability or to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A.       §§ 1110, 1310, 5107(b); 
38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312.

1. Non-service connected death pension
The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1 (d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces. 38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service as a Philippine 
Scout in the Regular Army inducted between October 6, 1945, 
and June 30, 1947, inclusive, and in the Commonwealth Army of 
the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).  In general, 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerilla service, 
shall not be deemed to have been active military, naval, or 
air service for the purposes of awarding non-service-
connected pension benefits.  See 38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.  Persons with service in the Philippine 
Commonwealth Army, USAFFE, including the recognized 
guerrillas, or service with the new Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
non-service-connected disability pension.  See 38 U.S.C.A. § 
107; 38 C.F.R.            § 3.40(b), (c), (d).  

Although the appellant is ultimately seeking entitlement to 
VA death pension benefits, the preliminary matter of whether 
the veteran was basically eligible to receive pension 
benefits is currently before the Board on appeal.  In this 
case the issue rests solely on verification of the 
individual's type of service by the service department and 
where the service department's determination as to an 
individual's service is binding on the VA.  See Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  

The service department has certified that the veteran had 
recognized service from November 1, 1941 to June 27, 1942 and 
from August 27, 1945 to September 18, 1945.  The service 
department's determination is binding upon VA. 38 C.F.R.         
§ 3.203; see Duro, 2 Vet. App. at 532.  In addition, the 
Board notes that the official documents do not indicate, and 
the appellant does not contend, that the veteran had any 
service that would render him eligible for pension; e.g., 
service as an Regular Philippine Scout.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a).

Upon review of the record, the Board finds that this is a 
case in which the law is dispositive; basic eligibility for 
pension is precluded based on the veteran's type of service.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (Where the law and 
not the evidence is dispositive, the claim should be denied . 
. . because of the absence of legal merit or the lack of 
entitlement under the law.").  The Board is bound by the 
service department's findings and the applicable legal 
criteria.  The Board finds that the veteran's type of service 
simply does not meet the requirements of active military 
service for eligibility to VA pension benefits, therefore, 
the appeal must be denied.  


ORDER

Service connection for cause of the veteran's death is 
denied.

Eligibility to non-service-connected VA pension benefits is 
denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


